Judgment and order reversed on the law, and new trial granted, with costs to abide the event, on the ground that the contract is definite on its face, and that the evidence offered is not admissible to alter or change the effect thereof; that plaintiff was to be paid a commission on the gross selling price of the timber, but in place thereof he has recovered judgment based upon an estimate made by some other person upon the amount of timber on the property. Blackmar, P. J., Kelby and Young, JJ., concur; Kelly and Manning, JJ., dissent and vote to affirm.